By the Court,

Sutherland, J.
The committee were undoubtedly responsible for the contracts made by their agent. There is nothing to warrant the conclusion that the workmen employed by the agent looked to the association ; that is, all the master and journeymen boat builders for their pay. The committee employed the workmen, and they, if any body, must be legally responsible. The association, as it is called, was nothing more than a public meeting of a certain class of mechanics, for a special purpose ; who designated a committee to carry into effect what had been resolved upon. The committee, and not the individuals composing the meeting, are the responsible persons in such cases. I think it very questionable, upon the evidence, whether the services of the plaintiff were not, at the time, intended and understood (o be gratuitous ; the jury, however, have found that they were not.
Where the defendant pleads in abatement, and the plaintiff takes issue upon it, and it is found against the defendant, *651the judgment is final, and the same jury must assess the damages, as was done in this case. 2 Saund. 24. a. n. 3, and eases there cited.
Judgment affirmed.